Exhibit 23.1 John Kinross-Kennedy, C.P.A. 17848 Skypark Circle Irvine, CA92614-6401 (949) 955-2522.Fax (949)724-3817 jkinross@zamucen.com\ CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use, in the amendment to the registration statement on Form S-1 of Poway Muffler and Brake Inc., of my auditor’s report dated March 13, 2010, and the related financial statements of Poway Muffler and Brake Inc, for the years ended December 31, 2009 and 2008. In addition, I consent to the reference to me under the heading “Interest of Named Experts and Counsel” in the registration statement. / s / John Kinross-Kennedy John Kinross-Kennedy, CPA January 20, 2011
